Third District Court of Appeal
                               State of Florida

                       Opinion filed February 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0347
                      Lower Tribunal No. 76-10139D
                          ________________


                            Lawrence Evans,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from Circuit Court for Miami-Dade County, Stacy D. Glick, Judge.

     Lawrence Evans, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and SCALES and MILLER, JJ.

     PER CURIAM.

     Affirmed. See State v. Michel, 257 So. 3d 3 (Fla. 2018).